 


109 HRES 285 IH: Expressing the sense of the House of Representatives regarding the ongoing need to provide every qualified American with equal access to opportunity in education, business, and employment and the indispensability of Affirmative action programs in securing such equal access.
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 285 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Davis of Illinois submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the ongoing need to provide every qualified American with equal access to opportunity in education, business, and employment and the indispensability of Affirmative action programs in securing such equal access. 

Whereas despite the progress which has been made in the past forty years ensuring equal opportunity for African Americans, Latinos, Asian Pacific Americans, Native Americans, persons with disabilities, and women, equal opportunity in education, business, and employment remains elusive for the great mass of members of these groups;
Whereas as a result of the lack of equal opportunity many, perhaps a majority of, Americans are denied their fair share of business opportunity, receive unequal pay, find their career paths capped, and are excluded or underrepresented in certain fields of training or education;
Whereas when women, minorities, and persons with disabilities are denied full access to educational and economic opportunity, all America suffers from the loss of these discarded and suppressed talents, contributions, leadership, and insights;
Whereas the notion of equal opportunity flows directly from the Declaration of Independence and the Constitution and is part of our most deeply embedded American values, and Affirmative action programs arise from, and are consistent with, the need to proactively extend equal opportunity through our public and private institutions;
Whereas the American experience has taught us that no group will, or should, accept anything less than full and equal access to educational, business, and employment opportunity and that the denial of such opportunity on the basis of race, ethnicity, gender, or disability undermines our national unity, rends the political and social fabric of our Nation, and distorts and mutates democracy and government;
Whereas Affirmative action is a tool, or set of tools, for overcoming the remnants of prejudice and bias and for achieving fairness and equal opportunity, which provide qualified minorities, disabled persons, and women that equal opportunity, without quotas, without denying fairness and equal opportunity to any other groups or individuals; and
Whereas Affirmative action rejects simplistic notions of ranking on merit, recognizes that there is no single test or measure of merit, and seeks to capitalize on the strengths of our diversity of being, and our diversity of experience: Now, therefore, be it 
 
1.Equality of opportunity is, and ought to be, the law of the landIt is the sense of the House of Representatives that the Attorney General of the United States should undertake to protect and expand equality of opportunity for qualified minorities, disabled persons, and women at every opportunity.
2.Affirmative action is consistent with, and necessary for, achieving equality of opportunityIt is the sense of the House of Representatives that—
(1)America still faces significant challenges with achieving equal opportunity for qualified minorities, disabled persons, and women;
(2)Affirmative action is a powerful, effective, and at this stage of our development as a nation, necessary, tool for achieving such equal opportunity without quotas and should be utilized in the public and private sectors to increase diversity and correct patterns of past and current discrimination; and
(3)the laws of the United States shall be construed to recognize Congress’s intent to incorporate Affirmative action so as to maximize equal opportunity for qualified minorities, disabled persons, and women.
3.The President of the United States shall promote affirmative action in all executive actions and programsIt is the sense of the House of Representatives that the President of the United States shall incorporate Affirmative action into the employment, contracting, granting, educational, and program activities of the United States and all its subcontractors and grantees. 
 
